 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeattle-First National Bank and Financial Institu-tion Employees of America, Local No. 1182,chartered by United Food and CommercialWorkers International Union, AFL-CIO. Cases19-CA-11364 and 19-AC-23November 18, 1982SUPPLEMENTAL DECISION ANDORDEROn September 28, 1979, the National Labor Re-lations Board issued its Decision and Order in Case19-CA-113641 finding that the Respondent hadviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, by refusing torecognize and bargain with Financial InstitutionEmployees of America, Local No. 1182, after ithad affiliated with United Food and CommercialWorkers International Union, AFL-CIO,2andchanged its name from Firstbank Independent Em-ployees Association (herein FIEA) to Financial In-stitution Employees of America, Local No. 1182.3The Respondent was ordered to recognize and bar-gain with the newly affiliated Union. On June 27,1980, the United States Court of Appeals for theNinth Circuit granted the Board's motion to with-draw the record on review, and the parties werenotified on October 30, 1980, that the Board haddecided, sua sponte, to reconsider its decision andthat statements of position could be submitted. TheBoard received timely statements of position fromthe Charging Party and the Respondent.The Board has reconsidered its decision in lightof the entire record and the statements of positionand, for the reasons set forth herein, has decided todismiss the complaint in Case 19-CA-11364 in itsentirety, and to dismiss the petition and revoke theamended certification in Case 19-AC-23.The facts have been fully set forth in the Board'sDecision and Amendment of Certification, 241NLRB 751. Briefly summarized they are as fol-lows: FIEA was certified by the Board on Novem-ber 30, 1970. The parties entered into their initialcollective-bargaining agreement in 1971. The mostrecent collective-bargaining agreement was termi-nated by the Respondent in 1977.' 245 NLRB 700.2 Initially, the Local affiliated with Retail Clerks International Union,AFL-CIO. Thereafter, the International merged with AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, cre-ating the United Food and Commercial Workers. In Case 19-CA-11364the Board amended the name of the Charging Party. 245 NLRB 700 atfn. I.3 As a result of its affiliation FIEA petitioned the Board to amend itscertification. The petition was granted and an Amendment of Certifica-tion was issued at 241 NLRB 751 (1979). Thereafter, the Respondent re-fused to recognize and bargain with the affiliated Union. Accordingly,because of the relationship between Case 19-CA-11364 and Case 19-AC-23 the Board has decided, sua sponte, to consolidate them.265 NLRB No. 55In 1977 the executive council of FIEA unani-mously agreed to seek affiliation with the RetailClerks. Meetings were held, which were open toall unit members, throughout the State of Washing-ton. At these meetings the affiliation was discussedalong with voter eligibility requirements. Eligibleto vote were current FIEA members and thosewho joined by January 19, 1978. In addition to themeetings, letters were sent to all unit members ex-plaining, inter alia, the eligibility requirements.Thereafter, the Washington State Public Employ-ment Relations Commission conducted a secret-ballot election. Ballots were mailed to 2,624 unionmembers; there was approximately 4,800 employeesin the unit. Of the union members, 1,206 voted foraffiliation and 774 against. On April 1, 1978, FIEAwas granted a charter by the Retail Clerks.The Respondent argues, inter alia, that the affili-ation election is invalid because only members ofFIEA were permitted to vote. In accordance withour recent decision in Amoco Production Company,4this contention is correct. The issue in Amoco, ashere, was the validity of a "members only" affili-ation vote. The Board held that an affiliation votein which nonmembers are not permitted to voteviolates fundamental due-process standards.In this case nonmembers were not permitted tovote in the affiliation election. Accordingly, theelection did not meet minimal due-process stand-ards and the affiliation was improper. The Re-spondent, therefore, did not violate Section 8(a)(5)of the Act when it refused to bargain with Finan-cial Institution Employees of America, Local No.1182, chartered by United Food and CommercialWorkers International Union, AFL-CIO.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that its Decision andOrder in Case 19-CA-11364 (245 NLRB 700) bevacated and the complaint be, and it hereby is, dis-missed in its entirety.IT IS FURTHER ORDERED that the Board's Deci-sion and Amendment of Certification issued inCase 19-AC-23 (241 NLRB 751) be, and it herebyis, vacated.IT IS FURTHER ORDERED that the petition in Case19-AC-23 be, and it hereby is, dismissed.MEMBERS FANNING and ZIMMERMAN, dissenting:An affiliation election is nothing more than aninternal union matter upon which the Board gener-4 262 NLRB 1240 (1982) (Members Fanning and Zimmerman dissent-ing).426 SEATTLE-FIRST NATIONAL BANKally will not intrude. For this reason, and as morefully set forth in our dissenting opinion in AmocoProduction Company,5we would find that the affili-ation election conducted herein fully met adequatedue-process requirements and reaffirm the originaldecisions.i 262 NLRB 1240 (1982).427